Per Curiam.

Gov.Bar R. I(11)(D)(1) requires that persons seeking admission to the bar in Ohio prove, by clear and convincing evidence, that they possess the “requisite character, fitness, and moral qualifications for admission to the practice of law.” In this case, applicant failed to meet that burden.
*473We adopt the findings and recommendation of the board. Applicant is hereby disapproved. However, applicant may submit a new application to register as a candidate for admission to the bar and an application to take the bar examination in July 2001.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.